IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT


                                No. 99-30722
                              Summary Calendar




UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                     versus

MICHAEL JAMES DETRAZ, JR;
MICHAEL JAMES DETRAZ, SR,
                                                 Defendants-Appellants.


             Appeal from the United States District Court
                 for the Western District of Louisiana
                              (99-CR-6006)

                                  June 9, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     This case presents an appeal of an adjustment of probation for

offenses arising under the Migratory Bird Treaty Act.                    Michael

Detraz, Sr. and Michael Detraz, Jr. plead guilty to violations of

the Migratory Bird Treaty Act, 16 U.S.C. § 703.              As part of the

conditions of their probation, they were required not to hunt

“anything at all.” The Detrazes went dove-hunting in Mexico during

their probationary period, and the United States moved for a

revocation     of    probation.     The   district   court   did   not   revoke

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
probation but adjusted its terms, a change which included an

extension of the hunting bar to December 2001.

     The Detrazes claim that they were not on notice that hunting

in Mexico was not allowed, a lack of notice which violated their

due process rights under the Constitution.               They had contacted a

Louisiana    Wildlife     Enforcement       Agent    asking   whether    the   bar

extended to hunting in Mexico. Although the agent contacted a U.S.

Wildlife official and apparently learned that Wildlife felt that

such hunting would constitute a probation violation, no one called

the Detrazes back.        They also asked an assistant U.S. Attorney

whether such hunting was permissible, and he advised that they

should contact the probation office or the court.1                The Detrazes

decided to    go   dove    hunting   in     Mexico    without   making   further

inquiries.

     The Detrazes’ failure to seek court or probation office

guidance as to the permissibility of the hunting bars their claim

to fair notice.     No one misled the Detrazes into going hunting;

they simply decided to take their chances.              The clear terms of the

conditions of probation barred any hunting.

     The Detrazes also contend that the district court could not

control their behavior outside the United States.               They note that

the scope of legislation, including the Migratory Bird Act, is


     1
      The Detrazes dispute some of the government officials’
recollections of these exchanges, but that issue was a credibility
determination within the discretion of the district court.

                                        2
presumptively    territorial.2   Without   evidence   that   Congress

intended to cover extraterritorial acts, the Detrazes could not be

prosecuted under the statute for acts in Mexico.

     This theory is not on point, however, because the Detrazes

were punished not for an infraction of the statute but for a

violation of the conditions of their probation.       The court had

authority to impose upon them conditions of probation that limited

their ability to conduct otherwise-legal activities – such as

hunting in general.    It is not outside that authority to bar such

activities whether they were done in the United States or outside

of it.3   It was not an abuse of discretion for the district court

to adjust probation based on the Detrazes’ participation in legal

activities that nonetheless were barred by the terms of their

probation.

     AFFIRMED.




     2
      See United States. v. Perez-Herrera, 610 F.2d 289, 289 (5th
Cir. 1980).
     3
      See United States v. Dane, 570 F.2d 840, 845 (9th Cir. 1977)
(upholding revocation of probation where the defendant violated
conditions in foreign country, and holding that court was allowed
to   consider   otherwise-legal   behavior   that  bore   on   the
rehabilitation of the prisoner and his potential danger to
society).

                                  3